COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-257-CV
 
IN
RE CHIEF OIL & GAS, LLC                                                    RELATOR
 
 
                                               ----------
                                    ORIGINAL
PROCEEDING
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered relator=s AMotion
To Dismiss Petition For Writ Of Mandamus.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss relator=s
petition for writ of mandamus.
Costs of the original proceeding shall be paid by
the party incurring the same, for which let execution issue. 
PER CURIAM
PANEL D:  LIVINGSTON, DAUPHINOT, and WALKER, JJ. 
 
DELIVERED:  October 5, 2006 




[1]See Tex. R. App. P. 47.4.